                                                        Mezz 57th LLC
                                                         PROFIT AND LOSS
                                                                July 2020


                                                                                                          TOTAL
Income
 40000 REVENUE
  40100 Sales - Service                                                                               323,416.35
  40200 Sales - Retail                                                                                 18,500.40
 Total 40000 REVENUE                                                                                  341,916.75
 Discounts/Refunds Given                                                                                    0.00
 Other Income                                                                                          15,076.77
Total Income                                                                                         $356,993.52
Cost of Goods Sold
 50000 COST OF GOODS SOLD
  50300 COGS - Retail                                                                                  11,782.21
  50400 COGS - Food                                                                                       230.48
  50600 Backbar                                                                                        22,393.48
 Total 50000 COST OF GOODS SOLD                                                                        34,406.17
Total Cost of Goods Sold                                                                              $34,406.17
GROSS PROFIT                                                                                         $322,587.35
Expenses
 60000 PAYROLL
  60100 Service Payroll
  Colorist Payroll                                                                                     84,243.15
  Mani/Makeup Payroll                                                                                  16,235.73
  Stylist Payroll                                                                                      87,782.99
  Total 60100 Service Payroll                                                                         188,261.87
  60111 Owner Payroll Expenses                                                                         19,974.75
  60200 Payroll Taxes - Employer                                                                       18,719.14
  60300 Payroll Benefits                                                                               28,570.77
  60400 Payroll Expenses                                                                                1,409.46
  Management & Overhead                                                                                89,067.68
 Total 60000 PAYROLL                                                                                  346,003.67
 70000 OPERATING EXPENSES
  70100 Rent & Utilities                                                                               95,026.84
  70200 Insurance                                                                                       5,100.41
  70600 Salon Expenses                                                                                  7,811.66
  70900 Interest & Fees                                                                                   450.30
  Office/General Administrative Expenses                                                               47,737.98
 Total 70000 OPERATING EXPENSES                                                                       156,127.19
Total Expenses                                                                                       $502,130.86
NET OPERATING INCOME                                                                                $ -179,543.51
Other Income                                                                                             $259.50
NET OTHER INCOME                                                                                         $259.50
NET INCOME                                                                                          $ -179,284.01




                                      Accrual Basis Wednesday, August 19, 2020 08:25 PM GMT-04:00            1/1
